943 So.2d 294 (2006)
Michael S. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-2435.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Michael S. Smith, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm, but without prejudice to appellant filing an amended motion that includes the oath required by Florida Rule of Criminal Procedure 3.850(c). Filing must be accomplished within thirty days of the date of this opinion to be considered timely.
POLEN, FARMER and TAYLOR, JJ., concur.